Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Election/Restrictions
	Applicant elected claims 1-8 without traverse.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to creating a user’s measurement profile for clothing shopping which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:

generating a 3D user shopping profile based on a capture of at least a part of a user's body; 
the user shopping profile is uploaded to the shopping assistant database; 
applying the user shopping profile in a store; and 
multiple product identifiers for enabling the user to capture selected products, wherein the product identifiers include scannable product data that is stored on the shopping assistant database.

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether 

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include:
A shopping assistance apparatus;
A server and a database;
A mobile device application

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,


In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The 

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-7 these dependent claim have also been reviewed with the same analysis as independent claim 1. The 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-8 are rejected under 35 USC 102 as being anticipated by US 2014/0176565 Adeyoola et al. (hereafter Adeyoola)

1. A personalized shopping assistant system, comprising: 
a Point of Sale based automated shopping assistant apparatus, for generating a 3D user shopping profile based on a capture of at least a part of a user's body; (Adeyoola ¶28 creates a 3d user shopping profile using an image capture)
a shopping assistant server connected to a shopping assistant database, based in a communications cloud, wherein the user shopping profile is uploaded to the shopping assistant database; (Adeyoola ¶260-261 discloses server connected to a database; see also ¶363-366) 
a mobile device application for applying the user shopping profile in a store, using the user's mobile device; and (Adeyoola ¶429 discloses a mobile device in the store)  
multiple product identifiers for enabling the user to capture selected products using the mobile device application, wherein the product identifiers include scannable product data that is stored on the shopping assistant database. (Adeyoola ¶429 discloses a scannable barcodes that identify the product) 
The examiner notes that the “for generating…,” “for applying,” and “for enabling” portions are considered intended use of the pressure sensor and is given little patentable weight.

2. The shopping assistant of claim 1, wherein the shopping assistant apparatus includes one or more image scanners for capturing at least a part of a body that relates to an anatomical profile of a user, to enable capture of length, breadth and depth of the part of the body.  (Adeyoola ¶28 uses a captured picture of a person, which requires an image capture device)  The examiner notes that the “for capturing…” and “to enable” portions are considered intended use of the image scanner and is given little patentable weight.



7. The shopping assistant of claim 1, further comprising a shopping profile sharing module for enabling a user to shop for another user, when authorized, using the other user's shopping profile.  (Adeyoola ¶264 shares the profile) The examiner notes that the “for enabling…” portion is considered intended use of the shopping profile and is given little patentable weight.

8. The shopping assistant of claim 1, wherein the shopping profile includes a feet profile, for enabling footwear matching.  (Adeyoola ¶258 includes feet)  The examiner notes that the “for enabling…” portion is considered intended use of the profile and is given little patentable weight.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claim 3 is rejected under 35 USC 103 as being unpatentable over Adeyoola in view of US patent 9,462,838, Smith et al. (hereafter Smith). 

Adeyoola does not disclose 
3. The shopping assistant of claim 1, wherein the shopping assistant apparatus includes one or more pressure sensors for capturing a depth impression of at least a part of a body that relates to an anatomical profile of a user.  
However, Smith abstract discloses pressure sensors to capture impression of a user’s body.  It would have been obvious to modify the system of Adeyoola to include pressure sensors for the purposes of capturing the consumer’s body correctly to determine the proper fit of other clothes as taught by Smith (Abstract).  The examiner notes that the “for capturing…” portion is considered intended use of the pressure sensor and is given little patentable weight.

Claims 5 and 6 are rejected under 35 USC 103 as being unpatentable over Adeyoola in view of A brief history of GPS, Mark Sullivan, 2012 (hereafter Sullivan)

Adeyoola does not disclose 
5. The shopping assistant of claim 1, further comprising a proximity sensor associated with the shopping assistant apparatus, for identifying a user when the user enters a selected geographical zone around the shopping assistant apparatus.


Adeyoola does not disclose
6. The shopping assistant of claim 1, further comprising a proximity sensor associated with the shopping assistant apparatus, for enabling recognition and automatic triggering of a scan when a user is appropriately positioned in the proximity sensor's proximity.  

However, Sullivan discloses that GPS first became available on mobile phones in 1999 and is now commonplace in mobile devices.  As Adeyoola ¶429 discloses a mobile device, it would have been obvious in view of the teachings of Sullivan to have a GPS in the mobile device of Adeyoola as it is a common feature in mobile devices.  The examiner notes that the “for enabling…” portion is considered intended use of the proximity sensor and given little patentable weight.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ming Shui/
               Primary Examiner, Art Unit 3684